DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Eden et al., US Patent Publication 2014/0172557 in view of Zacks et al., US Patent Publication 2005/0195330.
Regarding independent claim 1, Eden et al. teaches a hybrid display system (shown in figures 1 and 2) comprising: 
a display device set comprising at least two different types of display devices, wherein the two different types of display devices are selected from the group comprising of a display screen, a plane projection device, and a holographic projection device (paragraphs 0077-0078 describe the different display devices that are used together as multiple display devices including these types of display devices); 
a sound playing device (sound producer 80 of figure 2 as described in paragraph 0061); 
a content input device (local computer 30 of figure 2) configured for inputting display content to the display device set and the sound playing device (paragraph 0076 recites that “The display device 40 is configured to receive signals or visual image feeds from the local computer 30 (via hardwire or wirelessly).” as also explained in paragraph 0068); and 
a control device configured for allowing a user to set a display mode of the display device set (paragraphs 0088 and 0107 explain how user input can be received and processed by the local computer to control the display); and
wherein the display mode comprises an interactive display mode, a non- interactive display mode, and a hybrid display mode combining the interactive display mode and the non-interactive display mode (paragraph 0182 explains how “the components of the system co-act to provide various different non-interactive and interactive functions for users” where the combinations of specific functions can be interpreted as different modes).
Eden et al. does not explicitly teach wherein when the display device set is controlled to operate in the interactive display mode, the control device is configured to determine a control command based on interactive activities of the user and choose the corresponding display device which is to be controlled by the control command.
Zacks et al. teaches wherein when the display device set is controlled to operate in the interactive display mode, the control device is configured to determine a control command based on interactive activities of the user and choose the corresponding display device which is to be controlled by the control command (paragraphs 0051-0053 describe the interaction mode used to receive user input to control the display system to “to enter inputs to enable or disable display system 110 and/or to select particular channels of content for presentation” as given in paragraph 0053).
It would have been obvious to one of ordinary skill in the art before the effective filing date to control the different display devices in a system to be individually controlled based on user input as taught by Zacks et al. in the system of Eden et al. The rationale to combine would be for presenting multiple channels of content to different people in a presentation space that adapts to the actual positions of the people (paragraph 0008 of Zacks et al.).
Regarding claim 2, Eden et al. teaches the hybrid display system of claim 1, further comprising a user voice recognition device (microphone described in paragraph 0126), a face recognition device (paragraph 0038 describes how a user’s face is recognized and matched to a photograph), a user gesture recognition device (paragraphs 0090 and 0121-0122 describe how user gestures are recognized), and a command input device (user input device 50 of figure 2 as described in paragraphs 0061 and 0093) for allowing the user to manually an input control command.
Regarding claim 3, Zacks et al. teaches further the hybrid display system of claim 1, wherein the content input device comprises a plurality of content transmission interfaces, each of the content transmission interfaces configured to allow transmission of the content to the respective display device in the non-interactive display mode (paragraphs 0049-0050 explain how different channels of data are extracted and transmitted to respective displays in every mode).
Regarding claim 4, Zacks et al. teaches further the hybrid display system of claim 1, wherein the display content comprises labeled information, the labeled information configured for indicating corresponding display device for playing the display content (paragraphs 0051-0053 explain how channels selections are made by the user to label the information to be played on the given display based on the channel selection).
Regarding claim 5, Eden et al. teaches the hybrid display system of claim 2, wherein when the display device set operates in the interactive display mode (paragraph 0182 describes the use of the interactive mode), operations of the display device set comprises a gesture controlled operation (paragraphs 0090 and 0121-0122 describe the gestures used as input to control the system), a voice controlled operation (through the microphone based control described in paragraph 0126), a system interface control operation (control operations perform ed by the local computer to control the device as given in paragraph 0033), a manually input control operation (paragraphs 0088-0120 all describe how manual user input is used in control operations) and a mixed control operation (paragraph 0033 explains that these local computer(s), display device(s), user input device(s), and user input detector(s) co-act to enable proper use of the device); and the mixed control operation comprises at least two of the gesture controlled operation, the voice controlled operation, the system interface control operation, and the manually input control operation (paragraph 0033 defines the mixed control of the local computer’s system interface control operation with the manually input control operation of user input).
Regarding claim 6, Eden et al. teaches the hybrid display system of claim 5, wherein when the display device set is controlled under the gesture controlled operation, the control device is configured to choose the corresponding display device and control the corresponding display device according to gestures of the user (paragraphs 0090 and 0121-0122 describe how gesture input is received and processed to be used as input to control the system and the display chosen to be used by the system).
Regarding claim 7, Eden et al. teaches the hybrid display system of claim 6, wherein when a face of a user is detected and the detected face of the user is within a predetermined orientation, the control device is configured to choose and activate the corresponding display device associated with the face recognition device (paragraph 0124 explains how the camera is used as a user input detector that uses the facial expressions and expressions of emotions of the user as input to control the display chosen to be used in the system, where the expression incorporates an orientation).
Regarding claim 8, Eden et al. teaches the hybrid display system of claim 6. Eden et al. does not explicitly teach wherein the control device is configured to choose a display device that is activated a face recognition in front of a face of a user as the corresponding display device of the current gesture.
Zacks et al. teaches the hybrid display system wherein the control device is configured to choose a display device that is activated a face recognition in front of a face of a user as the corresponding display device of the current gesture (paragraphs 0075-0076 explain how face recognition is used to define a presentation space of a user and paragraphs 0051-0052 describe the gestures being used as input by users).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the details of face recognition to define presentation space as described by Zacks et al. into the system of Eden et al. The rationale to combine would be to further refine what is presented using display system to each individual user (paragraph 0075 of Zacks et al.).
Regarding claim 9, Eden et al. teaches the hybrid display system of claim 5. Eden et al. does not explicitly teach wherein when the display device set is controlled using the voice controlled operation, the control device is configured to choose a display device according to a user voice, and execute a control command corresponding to the user voice on the chosen display device.
Zacks et al. teaches the hybrid display system wherein when the display device set is controlled using the voice controlled operation (based on voice recognition described in paragraph 0053), the control device is configured to choose a display device according to a user voice, and execute a control command corresponding to the user voice on the chosen display device (paragraph 0053 describes “a voice recognition module that recognizes audible speech and/or or commands and provides voice recognition to convert such speech and/or commands into signals that can be used by controller 334 to control operation of display system 110”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the details of voice control described by Zacks et al. into the system of Eden et al. The rationale to combine would be to easily control operation of display system (paragraph 0053 of Zacks et al.).
Regarding claim 10, Zacks et al. teaches further the hybrid display system of claim 9, wherein the control device is configured to determine a device name from the user voice and choose the display device according to the device name (paragraph 0053 explains how the voice recognition can convert commands into signals to be used to control the display system, which means that which display of the multiple displays depicted in figure 5 and described in paragraph 0044 is controlled would be controlled through the same user input means).
Regarding claim 11, Zacks et al. teaches further the hybrid display system of claim I. wherein the installation angle between the display screen and the plane projection device is 180 degrees, the installation angle between the display screen and the holographic projection device is 90 degrees, and the installation angle between the plane projection device and the holographic projection device is 90 degrees (figure 5 and paragraph 0044 describe display devices that are positioned 90 degrees apart and include the different display systems described in paragraph 0045. As multiple displays are taught to be positioned 90 degrees apart, including another device to yet again be 90 degrees apart would be an obvious matter of duplication of parts. In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) ).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukuda, US Patent 10558048 teaches a similar multi-display system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260. The examiner can normally be reached Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627